Yourdon v Curtis (2018 NY Slip Op 04491)





Yourdon v Curtis


2018 NY Slip Op 04491


Decided on June 15, 2018


Appellate Division, Fourth Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on June 15, 2018
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Fourth Judicial Department

PRESENT: SMITH, J.P., CENTRA, LINDLEY, CURRAN, AND WINSLOW, JJ.


792 CA 17-02013

[*1]LOUIS YOURDON, JAMES R. BELTER, PLAINTIFFS-RESPONDENTS, ET AL., PLAINTIFFS,
vJUDY CURTIS, CERTIFIED REGISTERED COUNSELOR MID-ERIE COUNSELING TREATMENT CENTER, MID-ERIE COUNSELING TREATMENT CENTER, DR. ARVIND SAMANT, M.D., DEFENDANTS-APPELLANTS, ET AL., DEFENDANTS. 


BARCLAY DAMON LLP, BUFFALO (ARIANNA KWIATKOWSKI OF COUNSEL), FOR DEFENDANTS-APPELLANTS JUDY CURTIS, CERTIFIED REGISTERED COUNSELOR



	Appeals from an order of the Supreme Court, Erie County (Tracey A. Bannister, J.), entered July 6, 2017. The order denied the motions of defendants Judy Curtis, Mid-Erie Counseling Treatment Center and Dr. Arvind Samant, M.D., to dismiss the complaint of plaintiffs Louis Yourdon and James R. Belter. 
It is hereby ORDERED that said appeals are unanimously dismissed without costs.
Memorandum: Plaintiffs-respondents (plaintiffs) commenced this negligence and malpractice action seeking compensatory and punitive damages arising from mental health services they received from defendants-appellants (defendants). Defendants appeal from an order that, inter alia, denied their motions pursuant to CPLR 3211 to dismiss the complaint against them. Subsequently, Supreme Court granted defendants' motions pursuant to CPLR 3126 to dismiss plaintiffs' complaint against them, and plaintiffs failed to appeal from that order or to move for leave to reargue with respect to that order, and the time to do so has expired. These appeals are therefore moot, and the exception to the mootness doctrine does not apply (see generally Matter of Hearst Corp. v Clyne , 50 NY2d 707, 714-715
[1980]).
Entered: June 15, 2018
Mark W. Bennett
Clerk of the Court